Citation Nr: 1738718	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-22 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating greater than 10 percent before March 1, 2006, and after July 1, 2006, for left knee meniscus tear with chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1977 to July 2005 and additional unverified service in the U.S. Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted, in pertinent part, the Veteran's claim of service connection for left knee meniscus tear with chondromalacia (which was characterized as healed torn meniscus repair left knee with chondromalacia patella and residual scar), assigning a 10 percent rating effective August 1, 2005 (the day after the date of the Veteran's service separation).  The Veteran disagreed with this decision in September 2006, seeking a higher initial rating for his service-connected left knee meniscus tear with chondromalacia.  He perfected a timely appeal in May 2007.    

In a May 2006 rating decision, the RO assigned a temporary total disability rating effective from March 1, 2006, through June 30, 2006, for the service-connected left knee meniscus tear with chondromalacia based on the need for post-surgical convalescence.  The RO also assigned a 10 percent rating effective July 1, 2006, for the Veteran's service-connected left knee meniscus tear with chondromalacia.  Thus, this issue has been recharacterized as stated on the title page of this decision.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge during a travel Board hearing; a transcript of the proceeding is of record.

In September 2012 and January 2016, the Board remanded this claim for additional development.  A February 2016 supplemental statement of the case continued the 10 percent disability rating for the left knee disability. 

The Board notes that, because the Veteran's other pending appeal before another Veterans Law Judge involves in-service ionizing radiation exposure, and because VA has conferred jurisdiction in all appeals where at least one claim involves ionizing radiation exposure on the RO in Jackson, Mississippi, that facility has jurisdiction in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last provided a VA examination in conjunction with this claim in October 2011.  A February 2016 addendum opinion was obtained in compliance with the January 2016 remand instructions.  Subsequently, the Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  As relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

A review of the claims file reveals that the most recent VA examination report from October 2011 does not specify whether range of motion measurements are active or passive.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  The February 2016 addendum opinion does not contain range of motion measurements.  Thus, as the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule a new VA examination to evaluate the severity of the service-connected left knee disability.  The claims file and copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests must be accomplished and all clinical findings must be reported in detail. 

The examiner must test the range of motion of the Veteran's left knee.  In order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must state whether or not the Veteran has any recurrent subluxation or lateral instability of the left knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  Thereafter, the AOJ must review the examiner report and ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and afford them an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

